[exhibit1033bsecondamendm001.jpg]
EXECUTION VERSION SECOND AMENDMENT TO CREDIT AGREEMENT SECOND AMENDMENT TO
CREDIT AGREEMENT (this “Second Amendment”) dated as of January 30, 2018 among
ROADRUNNER TRANSPORTATION SYSTEMS, INC., a Delaware corporation (the “Company”),
each of the Subsidiaries of the Company identified as “Subsidiary Guarantors” on
the signature pages to the Credit Agreement (the “Subsidiary Guarantors”), the
Lenders (as defined below) party hereto and BMO HARRIS BANK N.A., as
Administrative Agent (the “Administrative Agent”), each of which is a party to
the Existing Credit Agreement (as defined below). WHEREAS, Company, the
Subsidiary Guarantors, the financial institutions from time to time party
thereto as lenders (the “Lenders”) and the Administrative Agent are parties to
that certain Credit Agreement dated as of July 21, 2017 (as amended,
supplemented, or otherwise modified from time to time prior to this Second
Amendment and as in effect immediately prior to the effectiveness of this Second
Amendment, the “Existing Credit Agreement”, and as amended by this Second
Amendment and as may be further amended, supplemented or otherwise modified and
in effect from time to time, the “Amended Credit Agreement”). WHEREAS, the
Company and the Subsidiary Guarantors request that the Lenders and the
Administrative Agent amend the Existing Credit Agreement in certain respects,
and the Lenders party hereto and the Administrative Agent are willing to so
amend the Existing Credit Agreement. WHEREAS, these recitals shall be construed
as part of this Second Amendment. NOW THEREFORE, in consideration of the
foregoing and for other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto hereby agree as follows: Section 1.
Definitions. Except as otherwise defined in this Second Amendment, terms defined
in the Amended Credit Agreement are used herein as defined therein. Section 2.
Amendments to the Existing Credit Agreement. From and after the Second Amendment
Effective Date, the Existing Credit Agreement shall be amended as follows: 2.01.
References Generally. References in the Existing Credit Agreement (including
references to the Existing Credit Agreement as amended hereby) to “this
Agreement” (and indirect references such as “hereunder”, “hereby”, “herein” and
“hereof”) and each reference to the Existing Credit Agreement in the other Loan
Documents (and indirect references such as “thereunder”, “thereby”, “therein”
and “thereof”) shall be deemed to be references to the Existing Credit Agreement
as amended hereby. 2.02. Amended Language. (a) The Existing Credit Agreement is
amended by (i) deleting the definition of “Investment Agreement” in Section 1.01
of the Existing Credit Agreement and (ii) replacing each remaining reference to
“Investment Agreement” with “Existing Investment Agreement”. (b) Section 1.01 of
the Existing Credit Agreement is amended by adding the following defined terms
in appropriate alphabetical order as follows: “Existing Investment Agreement”
means that certain Investment Agreement dated as of May 1, 2017, by and among
the Company, Elliott Associates, L.P., a AmericasActive:11640079.8



--------------------------------------------------------------------------------



 
[exhibit1033bsecondamendm002.jpg]
2 Delaware limited partnership, and Brockdale Investments LP, a Delaware limited
partnership. “Second Amendment Effective Date” means January 30, 2018. “Second
Amendment Investment Agreement” means the Investment Agreement by and among the
Company, Elliott Associates, L.P., a Delaware limited partnership, and Brockdale
Investments LP, a Delaware limited partnership entered into within 30 days of
the Second Amendment Effective Date on the terms described in paragraphs 1 and 2
of that certain commitment letter dated as of the Second Amendment Effective
Date by and among the Company, Elliott Associates, L.P., a Delaware limited
partnership, and Brockdale Investments LP, a Delaware limited partnership and
otherwise on terms reasonably acceptable to the Administrative Agent. “Second
Amendment Series E Preferred Stock” means the “Series E Preferred Stock” as
defined in, and issued pursuant to, the Second Amendment Investment Agreement;
provided that (A) the aggregate amount of such Preferred Stock shall not exceed
$52,500,000, (B) such Preferred Stock shall be issued in increments of not less
than $8,750,000, (C) the Net Cash Proceeds of each issuance of such Preferred
Stock shall be applied to prepay Term Loans pursuant to Section 2.06(b)(i)(E)
and (D) such Preferred Stock is issued within six months of the Second Amendment
Effective Date. (c) Section 1.01 of the Existing Credit Agreement is amended by
amending and restating the following defined terms in appropriate alphabetical
order as follows: “Applicable Margin” means (x)(a) with respect to Term Loans
that are LIBOR Loans, 2.25%, and (b) with respect to Term Loans that are Base
Rate Loans, 1.25%, and (y) with respect to any other Type of Loan, the
percentages per annum set forth below, as based upon the Average Availability
for the immediately preceding fiscal quarter: Level Average Availability LIBOR
Loans Base Rate Loans LIBOR FILO Loans Base Rate FILO Loans I > $60,000,000
1.50% 0.50% 2.50% 1.50% II ≤ $60,000,000 but > $30,000,000 1.75% 0.75% 2.75%
1.75% III ≤ $30,000,000 2.00% 1.00% 3.00% 2.00% From the Closing Date until the
first day of each fiscal quarter, commencing with January 1, 2018 (the
“Adjustment Date”) margins shall be determined as if Level II were applicable.
Thereafter, any increase or decrease in the Applicable Margin resulting from a
change in Average Availability shall become effective as of each Adjustment Date
based upon Average Availability for the immediately preceding fiscal quarter. If
any Borrowing Base Certificate (including any required financial information in
support thereof) of the Borrowers is not received by Administrative Agent by the
date required pursuant to Section 7.02(a), then the Applicable Margin shall be
determined as if the Average Availability for the immediately preceding fiscal
quarter is at Level III until such time as such Borrowing Base Certificate and
supporting information are received. “Existing Series E Preferred Stock” means
the “Series E Preferred Stock” as defined in, and issued pursuant to, the
Existing Investment Agreement and which was issued on May 2, 2017.



--------------------------------------------------------------------------------



 
[exhibit1033bsecondamendm003.jpg]
3 (d) The definition of Disqualified Equity Interest in Section 1.01 of the
Existing Credit Agreement is amended by amending and restating the parenthetical
in clause (b)(ii) thereof as follows: (other than Preferred Stock under the
Existing Investment Agreement existing on the Closing Date and the Second
Amendment Series E Preferred Stock (but excluding any reissuance thereof)) (e)
Section 2.06(b)(i) of the Existing Credit Agreement is amended by adding a new
clause (E) to the end thereof to read as follows: (E) Second Amendment Series E
Preferred Stock Issuances. The Borrowers shall prepay an aggregate principal
amount of Term Loans equal to (i) with respect to the first $17,500,000 (based
on the aggregate gross purchase price) of issued Second Amendment Series E
Preferred Stock, 10% of the aggregate gross purchase price thereof immediately
upon receipt thereof, (ii) with respect to the second $17,500,000 (based on the
aggregate gross purchase price) of issued Second Amendment Series E Preferred
Stock, 20% of the aggregate gross purchase price thereof immediately upon
receipt thereof, and (iii) with respect to the any remaining issued Second
Amendment Series E Preferred Stock, 30% of the aggregate gross purchase price
thereof immediately upon receipt thereof, each such prepayment to be applied in
inverse order of maturity and allocated among the Lenders in accordance with
their respective Applicable Percentage in respect of the Term Loans. (f) Section
7.03(m) of the Existing Credit Agreement is amended and restated in its entirety
as follows: (m) promptly after the furnishing thereof, copies of any material
requests or notices received by any Borrower or Subsidiary (other than in the
ordinary course of business or to the extent duplicative of notices provided
hereunder) and copies of any material statement or report furnished to any
lender or holder of any “Preferred Stock” under the Existing Investment
Agreement or the Second Amendment Investment Agreement (including executed
copies of the Second Amendment Investment Agreement and the certificate of
designation related thereto promptly after execution or filing thereof, as
applicable), Permitted Term Debt or Subordinated Debt; and (g) Section 8.06(f)
of the Existing Credit Agreement is amended by replacing the words “Investment
Agreement” with “Existing Investment Agreement or Second Amendment Investment
Agreement, as applicable”: (h) Section 8.11 of the Existing Credit Agreement is
amended by adding a new clause (c) to read as follows: (c) Amend, modify or
change in any manner any term or condition of the Existing Investment Agreement,
the Second Amendment Investment Agreement or the preferred stock certificates of
designation related thereto, in each case so that the terms and conditions
thereof are less favorable in any material respect to the Administrative Agent
and the Lenders than the terms thereof (i) in the case of the Existing
Investment Agreement and the preferred stock certificates of designation related
thereto, as of the Closing Date and (ii) in the case of the Second Amendment
Investment Agreement and the preferred stock certificate of designation related
thereto, as of the date of execution or filing thereof, as applicable.



--------------------------------------------------------------------------------



 
[exhibit1033bsecondamendm004.jpg]
4 (i) Schedule 8.01 of the Existing Credit Agreement is amended by replacing
reference to the Preferred Stock issued pursuant to the Investment Agreement in
clause 1 thereof with “[Reserved]”. Section 3. Representations and Warranties of
the Loan Parties. The Loan Parties represent and warrant to the Administrative
Agent and the Lenders that as of the Second Amendment Effective Date: 3.01. each
of the representations and warranties set forth in the Amended Credit Agreement
and in the other Loan Documents are true and correct in all respects (or in all
material respects for such representations and warranties that are not by their
terms already qualified as to materiality) as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all respects (or in all
material respects for such representations and warranties that are not by their
terms already qualified as to materiality) as of such earlier date, and except
that for purposes of this Section 3.01, (i) the representations and warranties
contained in Section 6.05(a) and (c) of the Amended Credit Agreement shall be
deemed to refer to the most recent statements furnished pursuant to clause (a)
of Section 7.01 of the Amended Credit Agreement and (ii) the representations and
warranties contained in Section 6.05(b) of the Amended Credit Agreement shall be
deemed to refer to the most recent statements furnished pursuant to clause (b)
of Section 7.01 of the Amended Credit Agreement; and 3.02. both immediately
before and after giving effect to this Second Amendment and the transactions
contemplated hereby, no Default shall have occurred and be continuing, or would
result therefrom. Section 4. Conditions Precedent. The amendments to the
Existing Credit Agreement set forth in Section 2 above shall become effective as
of the date (the “Second Amendment Effective Date”), upon which each of the
following conditions precedent shall be satisfied or waived: 4.01. Execution.
The Administrative Agent shall have received counterparts of this Second
Amendment and the fee letter dated the date hereof, executed by the Loan
Parties, the Administrative Agent and the Lenders. 4.02. Preferred Stock
Consent. The Administrative Agent shall have received confirmation that the
holders of the “Preferred Stock” under the Investment Agreement have consented
to the Second Amendment in form and substance satisfactory to the Administrative
Agent. 4.03. Fees. The Company shall have paid to the Administrative Agent and
the Lenders the fees described in that certain fee letter agreement dated the
date hereof. 4.04. Costs and Expenses. The Company shall have paid all
reasonable and documented out- of-pocket costs and expenses of the
Administrative Agent in connection with this Second Amendment payable pursuant
to Section 11.04 of the Amended Credit Agreement. Section 5. Reference to and
Effect Upon the Existing Credit Agreement. 5.01. Except as specifically amended
or waived above, the Existing Credit Agreement and the other Loan Documents
shall remain unchanged and in full force and effect and are hereby ratified and
confirmed. 5.02. The execution, delivery and effectiveness of this Second
Amendment shall not operate as a waiver of any right, power or remedy of the
Administrative Agent or any Lender under the Existing



--------------------------------------------------------------------------------



 
[exhibit1033bsecondamendm005.jpg]
5 Credit Agreement or any Loan Document, nor constitute a waiver of any
provision of the Existing Credit Agreement or any Loan Document, except as
specifically set forth herein. Section 6. Ratification of Liability. As of the
Second Amendment Effective Date, the Company and the other Loan Parties, as
debtors, grantors, pledgors, guarantors, assignors, or in other similar
capacities in which such parties grant liens or security interests in their
properties or otherwise act as accommodation parties or guarantors, as the case
may be, under the Loan Documents to which they are a party, hereby ratify and
reaffirm all of their payment and performance obligations and obligations to
indemnify, contingent or otherwise, under each of such Loan Documents to which
they are a party, and ratify and reaffirm their grants of liens on or security
interests in their properties pursuant to such Loan Documents to which they are
a party, respectively, as security for the Obligations, and as of the Second
Amendment Effective Date, each such Person hereby confirms and agrees that such
liens and security interests hereafter secure all of the Obligations, including,
without limitation, all additional Obligations hereafter arising or incurred
pursuant to or in connection with this Second Amendment, the Credit Agreement or
any other Loan Document. As of the Second Amendment Effective Date, the Company
and the other Loan Parties further agree and reaffirm that the Loan Documents to
which they are parties now apply to all Obligations as defined in the Credit
Agreement (including, without limitation, all additional Obligations hereafter
arising or incurred pursuant to or in connection with this Second Amendment, the
Credit Agreement or any other Loan Document). As of the Second Amendment
Effective Date, the Company and the other Loan Parties (a) further acknowledge
receipt of a copy of this Second Amendment, (b) consent to the terms and
conditions of same, and (c) agree and acknowledge that each of the Loan
Documents to which they are a party remain in full force and effect and is
hereby ratified and confirmed. Section 7. Miscellaneous. Except as herein
provided, the Existing Credit Agreement shall remain unchanged and in full force
and effect. This Second Amendment is a Loan Document for all purposes of the
Amended Credit Agreement. This Second Amendment may be executed in any number of
counterparts, and by different parties hereto on separate counterpart signature
pages, and all such counterparts taken together shall be deemed to constitute
one and the same instrument. Delivery of a counterpart signature page by
facsimile transmission or by e-mail transmission of an Adobe portable document
format file (also known as a “PDF” file) shall be effective as delivery of a
manually executed counterpart signature page. Section headings used in this
Second Amendment are for reference only and shall not affect the construction of
this Second Amendment. Section 8. GOVERNING LAW. THIS SECOND AMENDMENT, AND THE
RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS. Section 9. Release and
Waiver. The Loan Parties each do hereby release the Administrative Agent and
each of the Lenders and each of their officers, directors, employees, agents,
attorneys, personal representatives, successors, predecessors and assigns from
all manner of actions, cause and causes of action, suits, deaths, sums of money,
accounts, reckonings, bonds, bills, specialties, covenants, controversies,
agreements, promises, variances, trespasses, damages, judgments, executions,
claims and demands, whatsoever, in law or in equity, and particularly, without
limiting the generality of the foregoing, in connection with the Credit
Agreement and the other Loan Documents and any agreements, documents and
instruments relating to the Credit Agreement and the other Loan Documents and
the administration of the Credit Agreement and the other Loan Documents, all
indebtedness, obligations and liabilities of the Loan Parties to the
Administrative Agent or any Lender and any agreements, documents and instruments
relating to the Credit Agreement and the other Loan Documents (collectively, the
“Claims”), which the Loan Parties now have against the Administrative Agent or
any Lender or ever had, or which might be asserted by their heirs, executors,
administrators, representatives, agents, successors, or



--------------------------------------------------------------------------------



 
[exhibit1033bsecondamendm006.jpg]
6 assigns based on any Claims which exist on or at any time prior to the date of
this Second Amendment. The Loan Parties expressly acknowledge and agree that
they have been advised by counsel in connection with this Second Amendment and
that they each understand that this Section 9 constitutes a general release of
the Administrative Agent and the Lenders and that they each intend to be fully
and legally bound by the same. The Loan Parties further expressly acknowledge
and agree that this general release shall have full force and effect
notwithstanding the occurrence of a breach of the terms of this Second Amendment
or an Event of Default or Default under the Credit Agreement. [signature pages
follow]



--------------------------------------------------------------------------------



 
[exhibit1033bsecondamendm007.jpg]




--------------------------------------------------------------------------------



 
[exhibit1033bsecondamendm008.jpg]




--------------------------------------------------------------------------------



 
[exhibit1033bsecondamendm009.jpg]




--------------------------------------------------------------------------------



 
[exhibit1033bsecondamendm010.jpg]




--------------------------------------------------------------------------------



 
[exhibit1033bsecondamendm011.jpg]




--------------------------------------------------------------------------------



 